Long, C. J.
The bills were filed in these cases September 27, 1893, under chapter 124a, 3 How. Stat. p. 3397, to wind up the affairs, and distribute the assets, of the defendant corporations. These bills were demurred to, and the demurrer sustained. An appeal was taken to this court in both cases, and the appeal heard here at the April, 1895, term, and .is reported in 105 Mich. 653. The facts are fully set out in that opinion. The order of the court below, sustaining the demurrer to the bills, was overruled, and the cases remanded to the circuit, with permission to defendants to answer over, and the causes to be heard on the merits. They have since been heard in the circuit, and the prayer of the complainants granted. Defendants now appeal.
One of the questions involved relates to the. constitutionality of the statute under which the proceedings were brought. When the causes were heard on demurrer, the same question was raised, and decided adversely to the contention of the defendants, and the statute was then held valid. It is unnecessary to reiterate what was then said, or the reasons then given for upholding the statute. The whole matter was fully treated, and the order then made became the law of the cases, and must now be upheld. We may say that we see no reason for changing the conclusion then reached.
The decrees of the court below must be affirmed, with costs.
The other Justices concurred.